Broyles, P. J.
Under section 6204 of the Civil Code of 1910, and repeated rulings of the Supreme Court and of this court, the first grant of a new trial will not be disturbed by the reviewing court, unless the plaintiff in' error shows that the judge abused his discretion in granting it, and that the law and facts require the verdict notwithstanding the judgment of the trial judge.. The law and the facts in this case do not require the verdict rendered, and the judge did not abuse his discretion in the first grant of a new trial.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.